361 Global Managed Futures Strategy Fund (the “Fund”) Supplement dated October 21, 2014, to the Prospectus and Statement of Additional Information dated February 10, 2014, and the Summary Prospectus dated April 2, 2014 a series of Investment Managers Series Trust Important Notice Regarding Changes to Class A shares The Fund re-designated its Class A shares as Investor Class shares effective November 1, 2014.The Fund’s Investor Class shares will not be subject to a front-end sales charge or a contingent deferred sales charge.As a result, effective November 1, 2014, all references to “Class A shares” are replaced with “Investor Class shares” and references to sales charges are removed. Effective November 1, 2014, the discussion of “Class A Shares” in the “Buying Fund Shares” section in the Prospectus is deleted. The following language replaces and/or amends any inconsistent language in the Prospectus and Summary Prospectus: Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Investor Class Shares Class I Shares Shareholder Fees (fees paid directly from your investment) Maximum sales charge (load) imposed on purchases None None Maximum deferred sales charge (load) None None Redemption fee if redeemed within 90 days of purchase None None Wire fee Overnight check delivery fee Retirement account fees (annual maintenance fee) Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management fees 1.50% 1.50% Distribution and service (12b-1) fees 0.25% None Other expenses1 0.99% 0.99% Shareholder servicing fee 0.15% 0.15% All other expenses 0.84% 0.84% Total annual fund operating expenses 2.74% 2.49% Fee waiver and/or expense reimbursement2 (0.50)% (0.50)% Total annual fund operating expenses (after fee waiver and/or expense reimbursement)2 2.24% 1.99% 1 “Other expenses” have been estimated for the current fiscal year. Actual expenses may differ from estimates. 2 The Fund’s advisor has contractually agreed to waive its fees and/or pay for operating expenses of the Fund to ensure that total annual fund operating expenses (excluding any acquired fund fees and expenses as determined in accordance with Form N-1A, leverage, interest, taxes, dividend and interest expenses on short sales, brokerage commissions, expenses incurred in connection with any merger or reorganization and extraordinary expenses such as litigation expenses) do not exceed 2.24% and 1.99% of the average daily net assets of the Managed Futures Fund's Investor Class and Class I shares, respectively. This agreement is effective until February 28, 2015, and it may be terminated before that date only by the Trust's Board of Trustees. The Fund’s advisor is permitted to seek reimbursement from the Fund, subject to certain limitations, of fees waived or payments made to the Fund for a period of three years from the date of the waiver or payment. Please file this Supplement with your records. Example This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same. The one-year example and the first year of the three-year example are based on net operating expenses, which reflect the expense waiver/reimbursement by the Advisor.Although your actual costs may be higher or lower, based on these assumptions your costs would be: One Year Three Years Investor Class Class I Please file this Supplement with your records.
